WANAMAKER, J.:
Where one is tried upon a charge of rape with force and violence, under Section 12413, General Code, and upon trial is acquitteed of such charge, and thereafter he is indicted under Section 12414, General Code, charging rape with consent, and interposes a plea of former jeopardy to the second indictment, such plea upon demurrer of the state should be overruled. (State v. Rose, 89 Ohio St., 383, approved and followed.)
Exceptions sustained.
Marshall, C. J. Hough, Robinson, Jones, Matthias and Clark, JJ., concur.